IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00349-CR
                                 No. 10-08-00350-CR

NEENAH CARON PINO,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                      From the County Court at Law No. 2
                            Johnson County, Texas
                  Trial Court Nos. M200800395 & M200800396


                           MEMORANDUM OPINION


       Appellant has filed motions to dismiss these appeals under Rule of Appellate

Procedure 42.2(a). See TEX. R. APP. P. 42.2(a); Crawford v. State, 226 S.W.3d 688, 688 (Tex.

App.CWaco 2007, no pet.) (per curiam). We have not issued a decision in these appeals.

Appellant personally signed the motions. The Clerk of this Court has sent duplicate

copies to the trial court clerk. Id. Accordingly, the appeals are dismissed.



                                                        FELIPE REYNA
                                                        Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeals dismissed
Opinion delivered and filed December 16, 2009
Do not publish
[CR25]




Pino v. State                                   Page 2